DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2019, November 21, 2020, and August 22, 2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 10 recite calculating a second storage capacity, based on a mirror image file, and then if the remaining capacity of the disk is greater than that second storage capacity, mounting the to-be-mounted folder to a server.  They also recite mounting the to-be-mounted folder if the image fits in the user designated path capacity.  First, it is not clear how determining a capacity of a disk can control 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105589964A (“D1”), in view of CN 101140589A (“D2”).
Both D1 and D2 are cited per Espacenet description and claims machine translations included herewith. 
As to claims 1, D1 discloses a method for a baseboard management controller mounting a folder with Keyboard Video Mouse (KVM), the method being based on HTML5 language ([0007], remotely mounting files to a server, where applicant’s definition of KVM indicates it is a virtual technology of , the method comprising:
calculating a first storage capacity occupied by a to-be-mounted folder selected by a user by traversing the to-be-mounted folder ([0009], where since an image file is formed from the target folder, the storage capacity is inherently calculated, to the extent that the file is traversed and its size is then known);
calculating a second storage capacity occupied by a mirror image file corresponding to the to-be-mounted folder based on the first storage capacity ([0011], where since the mirror image file depends on the target folder, it depends on the first storage capacity, and when it is formed, its size is inherently then known);
allocating a default storage path for the mirror image file, and mounting the to-be-mounted folder to a server ([0011], where a designated path is seen as a default storage path).
D1 does not disclose:
obtaining a remaining storage capacity of a disk where the default storage path is located;
determining whether the remaining storage capacity of the disk where the default storage path is located is greater than the second storage capacity;
in a case that the remaining storage capacity of the disk where the default storage path is located is greater than the second storage capacity, mounting the to-be-mounted folder to a server; and
in a case that the remaining storage capacity of the disk where the default storage path is located is not greater than the second storage capacity,
displaying a prompt dialog box, for selecting a user storage path for the mirror image file, to the user,
storing the mirror image file according to an inputted user storage path, and
mounting the to-be-mounted folder to the server in a case that a remaining storage capacity of a disk where the user storage path is located is greater than the second storage capacity.
However, these elements are taught by, and motivated for inclusion in the system of D1, by D2.  D2 at [0013], [0025]-[0028] teach comparing the size of available storage of a path to that of a target download file, and to prompt the user with the result.  Also at [0042], it is taught that if the size is not sufficient, the user can change the path to meet the conditions.  Clearly this comparison provides a way of dealing with a situation when the capacity to download is too large to fit in the path designated, so that a user can provide an alternative that works.  This would have clearly been seen as an advantage in the similar data mounting system of D1.  Thus it would have been obvious to perform the steps indicated (in effect, if the data doesn’t fit, allow user to change the location to place it), because this would have provided a workable alternative in the event the data doesn’t fit where first designated.
As to claims 5, 9 and 10, the D1 and D2 combination described above substantially teaches the device with modules, and processor executing instructions from a medium, that perform the steps of the method indicated in claim 1 above.
As to claims 2 and 6, the limitation that an image file size is selected that is the next bigger size corresponding to 2n would have been a routine decision by one of skill in the art.  That is, it is clear a size at least as big as required is needed.  It is further common, and easy to select a size that corresponds to 2n, since it is well known in the art to use powers of 2 in binary code to simplify control of such elements.
As to claims 3 and 7, the sending back of an alarm if mounting is not successful would have been another routine matter in the art.  It is well known and commonly implemented, to send an alarm to a user if any operation is not successful, so that in such case further action can be taken to alleviate any issues.
As to claims 4, 8, 11 and 12, the D1 and D2 combination above could be considered to disclose obtain the storage capacity of each disk, determining a disk having enough remaining capacity, and allocating that as the path, since multiple disk are not required; these steps read on the allocation of enough space with one disk as described above.  Additionally it would be considered a blatantly obvious extension to one of skill in the art, that if there were multiple disks, to select one that contains enough remaining space to perform the mount, as recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.
2015/0295994	Accessing disk image files using HTML5 KVM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        October 23, 2021